Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 1 of 17




                                           FILED
                                             May 26 2020

                                          SUSANY. SOONG
                                     CLERK, U.S. DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND




                                          20-cv-3516-DMR
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 2 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 3 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 4 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 5 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 6 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 7 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 8 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 9 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 10 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 11 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 12 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 13 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 14 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 15 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 16 of 17
Case 4:20-cv-03516-DMR Document 1 Filed 05/26/20 Page 17 of 17
